In an action to recover on a promissory note, brought by motion pursuant to CPLR 3213 for summary judgment in lieu of a complaint, the defendant appeals from an order of the Supreme Court, Nassau County (Winick, J.), dated February 29, 1996, which, inter alia, granted the plaintiff’s motion.
Ordered that the order is affirmed, with costs.
The plaintiff established a prima facie case that it was entitled to summary judgment by proving the existence of the note, the defendant’s guaranty of the note, and the defendant’s default in payment of the note after due demand (see, Naugatuck Sav. Bank v Gross, 214 AD2d 549; Samsung Am. v Noah, 209 AD2d 367; North Fork Bank & Trust Co. v Jay-Ann Assocs., 192 AD2d 590). The defendant’s conclusory and speculative assertions that the underlying loan was discharged or modified, thereby negating his guarantee, were insufficient to raise a triable issue of fact and defeat the plaintiff’s motion (see, Bennell Hanover Assocs. v Neilson, 215 AD2d 710, 711; Naugatuck Sav. Bank v Gross, supra; Mountainview Realty Assocs. v Stark, 190 AD2d 602, 603). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.